lizzie w and albert l calloway petitioners v commissioner of internal revenue respondent docket no filed date in date p entered into an agreement with derivium whereby p transferred shares of ibm common_stock to derivium in exchange for dollar_figure the terms of the agree- ment characterized the transaction as a loan of percent of the value of the ibm stock pledged as collateral the pur- verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner ported loan was nonrecourse and prohibited p from making any interest or principal payments during the 3-year term of the purported loan the terms of the agreement allowed derivium to sell the stock which it did immediately upon receipt at maturity p had the option of either paying the bal- ance due and having an equivalent amount of ibm stock returned to him renewing the purported loan for an addi- tional term or satisfying the loan by surrendering any right to receive ibm stock at maturity in date the balance due was dollar_figure more than the then value of the ibm stock p elected to satisfy his purported loan by surrendering any right to receive ibm stock p was not required to and did not make any payments toward either principal or interest on the purported loan held the transaction between p and derivium in date was a sale p transferred all the benefits_and_burdens_of_ownership of the stock to derivium for dollar_figure with no obligation to repay that amount held further the transaction was not analogous to the securities_lending arrangement in revrul_57_451 1957_2_cb_295 nor was it equivalent to a securities_lending arrangement under sec_1058 sec_3 held further ps are liable for an addition_to_tax under sec_6651 i r c for the late filing of their federal_income_tax return held further ps are liable for the accuracy-related pen- alty pursuant to sec_6662 i r c brian g isaacson for petitioners daniel j parent for respondent ruwe judge respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 for failure to timely file and a dollar_figure accuracy-related_penalty under sec_6662 in regard to petitioners’ federal_income_tax the issues we must decide are whether a trans- action in which albert l calloway petitioner transferred shares of international business machines corp ibm common_stock to derivium capital l l c derivium in exchange for dollar_figure was a sale or a loan whether the transaction qualifies as a securities_lending arrangement whether petitioners are liable for an addition_to_tax under sec_6651 for failure to timely file and whether all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports petitioners are liable for an accuracy-related_penalty pursu- ant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the attached exhibits are incor- porated herein by this reference at the time the petition was filed petitioners resided in georgia after petitioner graduated from college in he began a successful career with ibm while employed at ibm peti- tioner purchased shares of ibm stock during petitioner’s financial adviser bert falls introduced him to derivium and its 90-percent-stock-loan program under that program derivium would purport to lend percent of the value of securities pledged to derivium as collateral derivium was not registered with the new york stock exchange or the national association of securities dealers financial industry regulatory authority charles d cathcart was president of derivium on or about date derivium sent to petitioner a document entitled master agreement to provide financing and custodial services master agreement with attached schedule d disclosure acknowledgement and broker bank indemnification schedule d the master agreement pro- vides in pertinent part this agreement is made for the purpose of engaging derivium to provide or arrange financing s and to provide custodial services to petitioner with respect to certain properties and assets properties to be pledged as security the details of which financing and properties are to be set out in loan term sheets and attached hereto as schedule s a schedule s a the schedule d to be executed in connection with the master agreement states that the transaction was to provide financing and custodial services entered into between derivium and petitioner paragraph of schedule d relating to the pledge of securities provides in pertinent part the use of the terms loan collateral borrow lend hedge and maturity with all related terms throughout this opinion is merely for convenience in describing what petitioners contend the transaction represents verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner petitioner understands that by transferring securities as collateral to derivium and under the terms of the master agreement petitioner gives derivium the right without notice to petitioner to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan petitioner understands that derivium has the right to receive and retain the benefits from any such transactions and that petitioner is not entitled to these benefits during the term of a loan emphasis added derivium also sent to petitioner a document entitled schedule a-1 property description and loan terms schedule a-1 which sets forth the essential terms of the transaction schedule a-1 provides this schedule a dated august 6th is executed in connection with the master agreement to provide financing and custodial services entered into between derivium and petitioner on property description estimated value anticipated loan amount interest rate cash vs accrual term amortization prepayment penalty margin requirements none beyond initial collateral non-callable non-recourse renewable shares of international business ma- chines corporation ibm dollar_figure as of at dollar_figure per share of the market_value on closing in part or in whole compounded annually accruing until and due at maturity all dividends will be received as cash pay- ments against interest due with the balance of interest owed to accrue until maturity_date years starting from the date on which final loan proceeds are delivered on the loan transaction none year lockout no prepayment before matu- rity lender cannot call loan before maturity non-recourse to borrower recourse against the collateral only the loan may be renewed or refinanced at borrower’s request for an additional term on the maturity_date within derivium’s prevailing conditions and terms for loans at the time of renewal or refinancing on the renewal or refinancing of any loan for which of the collateral value at maturity does not equal or exceed the payoff amount there will be a renewal fee which will be cal- culated as a percentage of the balance due at maturity of this loan the percentage will vary according to the market capitalization of the securities at the time of the renewal or refinancing as follows large caps pincite mid caps pincite small caps pincite verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports closing upon receipt of securities and establishment of derivium’s hedging_transactions before entering into the agreement with derivium peti- tioner reviewed a memorandum dated date from robert j nagy who claimed to be a certified_public_accountant to mr cathcart regarding the tax aspects of first security capital’ sec_90 stock loan that was requested by mr cathcart in the memorandum mr nagy describes a potential client as one who owns publicly traded stock with a low basis which if sold would result in significant gain to the client mr nagy describes the primary issue as whether the 90-percent-stock-loan transaction is a sale or a loan and opines that although there is no absolute assurances that the desired tax treatment will be achieved there is a solid basis for the position that these transactions are in fact loans petitioner relied on mr nagy’s memorandum to mr cathcart in deciding whether to enter into the agreement petitioner testified that a loan versus a sale transaction made economic sense to him because the loan proceeds given to him were percent of the value of the ibm stock whereas if he had sold the stock he would have had to pay percent for taxes petitioner decided to enter into the 90-percent-stock-loan program transaction with derivium petitioner signed the master agreement the schedule d and the schedule a-1 on date charles d cathcart as president of derivium signed the master agreement and the schedule a- on date on or about date petitioner instructed brian j washington of first union securities inc to transfer shares of ibm common_stock ibm stock or collateral to morgan keegan co morgan keegan and to credit derivium’s account on date morgan keegan credited derivium’s account with the ibm stock transferred from petitioner the following day date derivium sold the shares of ibm stock held in its morgan keegan account for dollar_figure ie dollar_figure5 per share of ibm common_stock the net_proceeds from derivium’s sale of the ibm stock were dollar_figure ie dollar_figure minus a dollar_figure s e c fee and a dollar_figure commission on date the net_proceeds from the sale of the ibm stock settled into derivium’s morgan keegan account verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner on or about date derivium’s operations office sent to petitioner two documents the first document enti- tled valuation confirmation indicates that derivium had received the ibm stock into its morgan keegan account val- ued at dollar_figure at a price per share for valuation of dollar_figure thus derivium projected the amount it would lend to petitioner as dollar_figure the second document entitled activity confirmation however indicates that as of date derivium had hedged the ibm stock for a hedged value of dollar_figure on the basis of the hedged value derivium determined petitioner’s actual loan amount as dollar_figure ie percent of dollar_figure thus the loan amount was not determined until after derivium sold the ibm stock on date derivium sent to petitioner a letter informing him that the proceeds of the loan were sent to him according to the wire transfer instructions he had provided a few days earlier on that same date a dollar_figure wire transfer was received and credited to petitioner’s account at ibm southeast employees federal credit_union during the term of the loan derivium provided petitioner with quarterly and yearend account statements the quar- terly account statements reported end-of-quarter collateral value and dividends such that it appeared that derivium still held the ibm stock ie derivium appears to have reported the value of the collateral on the basis of the fair_market_value of the ibm stock at the end of each calendar_quarter rather than the dollar_figure of sale proceeds and further reported dividends on the ibm stock which it credited against the interest accrued during the quarter as if it continued to hold all shares of ibm stock petitioner nei- ther received a form 1099-div dividends and distributions nor included any ibm dividend income from the alleged divi- dends paid on the ibm stock on petitioners’ or federal_income_tax return in a letter dated date derivium informed peti- tioner that the loan will mature on date and derivium’s morgan keegan account statement reflects a sale price of dollar_figure for the shares of ibm common_stock the difference between derivium’s hedged value of dollar_figure and the dollar_figure reported on derivium’s morgan keegan account statement appears to be due to rounding the morgan keegan statement reports the share price at the time of sale at dollar_figure5 whereas derivium’s activity confirmation report indicates the share price at the time the shares were hedged at dollar_figure505 verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports that the total principal and interest that will be due and payable on the maturity_date is dollar_figure the letter also informed petitioner that as of date the value of shares of ibm stock was dollar_figure derivium also reiterated to petitioner that pursuant to the terms and conditions of the master agreement he was entitled to elect one of the fol- lowing three options at maturity pay the maturity amount and recover your collateral renew or refinance the transaction for an additional term or surrender your collateral on date petitioner responded to derivium’s date letter stating that i we hereby officially surrender my our collateral in satisfaction of my our entire debt obliga- tion ie petitioner relinquished the right to acquire the ibm stock valued at dollar_figure and never made any payments of principal or interest on the dollar_figure balance due on the loan on date derivium sent to petitioner a letter notifying him that the loan matured on date and that the balance due was dollar_figure more than the value of the ibm stock on the maturity_date the parties stipulate that the price per share of ibm stock was dollar_figure on date and approximately dollar_figure on date on date petitioners filed their joint federal_income_tax return petitioners did not report the dollar_figure received from derivium in exchange for the ibm stock on their federal_income_tax return nor did they report the termination of the transaction with derivium on their federal_income_tax return petitioner’s cost_basis in the shares of ibm stock was dollar_figure opinion the primary issue is whether the transaction in which petitioner transferred his ibm stock to derivium and received dollar_figure was a sale or a loan surprisingly this case pre- the date letter indicates that the collateral the ibm stock was valued at dollar_figure using the average of the closing prices as reported by the wall street journal for the ten trading days prior to the maturity_date in the notice_of_deficiency respondent’s determination was made using a cost_basis of dollar_figure for petitioner’s shares of ibm stock verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner sents an issue of first impression in this court neverthe- less there are many cases that provide us with guiding prin- ciples the master agreement between petitioner and derivium refers to the transaction as a loan however federal tax law is concerned with the economic_substance of the transaction under scrutiny and not the form by which it is masked 866_f2d_1336 11th cir see also 324_us_331 the incidence of taxation depends upon the sub- stance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 finding the economic_substance of a transaction to be controlling and stating to hold otherwise would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose whether the transaction was a sale of ibm stock the term ‘sale’ is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money 77_tc_1221 citing 380_us_563 since the economic_substance of a transaction rather than its form controls for tax purposes the key to deciding whether the transaction was a sale_or_other_disposition is to determine whether the benefits_and_burdens_of_ownership of the ibm stock passed from petitioner to derivium whether the benefits_and_burdens_of_ownership have passed from one taxpayer to another is a question of fact that is determined from the intention of the parties as established by the writ- ten agreements read in the light of the attending facts and circumstances see 124_tc_244 affd 469_f3d_436 5th cir factors there are now other cases pending in the tax_court involving derivium transactions we understand that from to derivium engaged in approximately big_number similar trans- actions involving approximately dollar_figure billion derivium capital l l c v united_states trustee aftr 2d pincite3 to s d n y the government estimated the total_tax loss associated with derivium’s scheme to be approximately dollar_figure million com- plaint united_states v cathcart no n d cal filed date verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports the courts have considered in making this determination include whether legal_title passes how the parties treat the transaction whether an equity_interest in the property is acquired whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the pur- chaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property see id pincite see also grodt mckay realty inc v commissioner supra pincite8 applying the above factors leads us to the conclusion that petitioner sold his ibm stock to derivium in whether legal_title passed on date petitioner transferred the ibm stock to derivium’s morgan keegan account the master agreement provides that once derivium received the ibm stock derivium was authorized to sell it without notice to peti- tioner derivium immediately sold the stock thus legal_title to the stock passed to derivium in when petitioner transferred the ibm stock pursuant to the terms of the master agreement the parties’ treatment of the transaction in the master agreement the parties characterize the transaction as a loan and characterize the ibm shares as collateral however on date the day after it received the ibm stock derivium sold it derivium did not determine the value of the so-called loan to petitioner until after it had determined the proceeds it would receive from the sale of the ibm stock although petitioner testified that he did not know derivium had sold the ibm stock and that he believed derivium was only acting as a custodian of the stock petitioner admitted that when he signed the agree- ment he knew that he had authorized derivium to sell the legal_title is one of several factors in our test and may not be determinative in every situa- tion eg brokers holding stock for the accounts of customers or as security for advances under highly regulated conditions see 269_us_443 indeed congress has provided that certain types of security lending arrangements do not have to be recognized as taxable transactions if they meet the strict requirements of sec_1058 see infra pp verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner stock petitioners did not report dividends_paid on the ibm stock on their or federal_income_tax return and petitioner was never required to repay any of the principal or interest on the loan indeed even though peti- tioners argue that the sale of their ibm stock occurred in they failed to report the sale of their ibm shares on their federal_income_tax return they also failed to alternatively report any relief of indebtedness income from the transaction on their return in short petitioners did not treat this transaction in a manner consistent with their own characterization of the transaction equity inherent in the stock derivium acquired all property interests in the ibm stock and the next day all of derivium’s interest in the stock was sold petitioner retained no property interest in the stock at best he had an option to purchase an equivalent number of ibm shares after years at a price equivalent to dollar_figure plus interest the effectiveness of the option depended on derivium’s ability to acquire and deliver the required number of ibm shares in obligation to deliver and pay the master agreement obligates petitioner to transfer the ibm stock to derivium and derivium to pay percent of the fair_market_value of the stock the amount derivium had to pay was determined after derivium sold the ibm stock at trial petitioner testified q what responsibilities do you believe that derivium let’s call it dc derivium capital had to you a they had a responsibility of protecting me throughout that three-year period to ensure that the stock was there at the completion of the transaction q would this enable you to the return of your ibm shares a that would enable me to buy back my shares yes q had they sold the shares what percentage would you have received a had they sold well they had the right to sell it q wait wait hold on a second let’s give him a chance to-are we ready okay a i would not have received anything because they had the right that was something that i agreed to but they also had the responsibility as a custodian to return to me the total number of shares at the completion of the transaction verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports whether the right of possession passed derivium obtained title to possession of and complete con- trol of the ibm stock from petitioner derivium immediately exercised those rights and sold the stock payment of property taxes this factor is inapplicable under the facts of this case the risk of loss or damage upon receipt of the dollar_figure from derivium in petitioner bore no risk of loss in the event that the value of the ibm stock decreased petitioner was entitled to retain all the funds transferred to him regardless of the performance of the ibm stock in the financial marketplace profits from the property the master agreement provides petitioner gives derivium the right without notice to peti- tioner to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan petitioner understands that derivium has the right to receive and retain the benefits from any such transactions and that petitioner is not entitled to these benefits during the term of a loan at best the master agreement gave petitioner an option to repurchase ibm stock from derivium at the end of the years however this option depended on derivium’s ability to acquire ibm stock in the foregoing factors indicate that the transaction was a sale of ibm stock in in the context of taxation courts have defined a loan as ‘an agreement either express or implied whereby one per- son advances money to the other and the other agrees to petitioner testified that he had an option to reacquire shares of ibm stock by paying the balance due in but he did not exercise that option a i had three options as indicated in the documentation the option i chose was to relin- quish the shares in q so there was no requirement that you had to repay the loan a there was a choice i could have extended the loan i could have relinquished the loan but the loan was upside down there was a debt of dollar_figure i chose to relinquish the shares that was in payment for the loan becoming a taxable_event in as previously mentioned petitioners failed to report a sale of the ibm stock on their federal_income_tax return verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 204_f3d_1228 9th cir quoting 305_f2d_610 9th cir affg tcmemo_1998_121 see also talmage v commissioner tcmemo_2008_34 for a transaction to be a bona_fide loan the parties must have actually intended to establish a debtor-creditor relationship at the time the funds were advanced 54_tc_905 whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consider- ation of all the pertinent facts in the case id pincite for disbursements to constitute true loans there must have been at the time the funds were transferred an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir courts have considered various factors in determining whether a transfer constitutes genuine indebtedness no one factor is necessarily determinative and the factors consid- ered do not constitute an exclusive list see 470_f3d_1325 11th cir listing a nonexclusive list of factors welch v commis- sioner supra pincite often it comes down to a question of substance over form requiring courts to ‘look beyond the parties’ terminology to the substance and economic reali- ties’ 523_f3d_461 4th cir quoting 83_f3d_649 4th cir revg kingstowne l p v commissioner t c memo our analysis of the factors relevant to this case leads to the conclusion that even though the documents prepared by derivium use the term_loan the transaction lacked the characteristics of a true loan for example the nonexclusive list of factors enumerated in 204_f3d_1228 9th cir are whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted them- selves as if the transaction were a loan verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports the transaction was structured so that petitioner could receive percent of the value of his ibm stock petitioner would have no personal liability to pay principal or interest to derivium and it would have made no sense to do so unless the value of the stock had substantially appreciated petitioner transferred ownership of the stock to derivium which received all rights and privileges of ownership and was free to sell the stock derivium did immediately sell the stock and immediately passed percent of the proceeds to peti- tioner the only right petitioner retained regarding shares of ibm stock was an option exercisable years later in to require derivium to acquire shares of ibm stock and deliver them to him in petitioner’s right to exercise this option in was wholly contractual because he had already transferred all of the incidents_of_ownership to derivium which had immediately sold the shares see 269_us_443 petitioner engaged in the transaction because he thought that the loan characterization would allow him to realize percent of the value of the stock whereas a sale would have netted only percent of the stock’s value after payment of tax on the gain after the transfer petitioners did not conduct them- selves as if the transaction was a loan petitioners did not report dividends earned on the shares of ibm stock on their federal_income_tax returns when petitioners decided not to repay the loan in they did not report a sale of the stock on their federal_income_tax return and failed to report any discharge_of_indebtedness income this failure was totally inconsistent with petitioners’ loan characteriza- tion as to derivium immediately upon its receipt of petitioner’s stock it sold the stock in order to fund the loan it did not hold the stock as collateral for a loan in an ordinary lending in some instances derivium’s clients have requested the return of stock the parties stipu- lated that derivium’s failure to return the stock has resulted in a number of lawsuits eg the lee family_trust v derivium capital l l c u s district_court district of south carolina robert g sabelhaus v derivium capital u s district_court district of south carolina the hammond family l p v diversified design u s district_court district of south carolina newton family l l c v derivium capital u s district_court district of wyoming wcn gan partners ltd v charles cathcart u s district_court district of wyo- ming derivium capital l l c v general holdings inc u s district_court district of south carolina grayson v cathcart u s district_court district of south carolina on date derivium filed a ch bankruptcy petition and on date the case was converted to ch and venue was moved to south carolina verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner transaction the risk of loss to a lender is that the borrower might not repay the loan in contrast to the ordinary risk assumed by a lender derivium’s only risk of loss would have arisen if petitioner had actually repaid the loan petitioner would very likely have exercised his option to repay the loan if the value of the shares of ibm stock in date had exceeded the balance due however if petitioner had exercised his option under those circumstances derivium would have been required to acquire shares of ibm stock at a cost exceeding the amount it would have received from petitioner on the basis of all of these factors we must conclude that derivium did not expect or want the loan to be repaid of course if the value of the ibm stock had been less than the loan balance in it would have been foolish for petitioner to pay the loan balance as peti- tioner explained at trial he did not exercise his right to buy back my shares because it would have cost more than the shares were worth we hold that the transaction was not a loan and that peti- tioner sold his ibm stock for dollar_figure in this case presents an issue of first impression in this court however two other federal courts have recently considered whether the transfer of securities to derivium under its 90-percent-stock-loan program was a sale for fed- eral tax purposes in each of those cases the court using essentially the same facts and applying the same legal stand- ards that are found in cases such as grodt mckay realty inc v commissioner t c pincite8 and welch v commissioner f 3d pincite found that the 90-percent- stock-loan-program transactions were sales of securities and not bona_fide loans see nagy v united_states aftr 2d ustc par big_number d s c in an action involving sec_6700 promoter penalties chief_judge norton for the u s district_court for the district of south carolina granted the government’s motion for partial sum- mary judgment holding that the 90-percent-stock-loan-pro- gram transactions offered by derivium were sales of securi- as noted by the u s court_of_appeals for the fourth circuit when it rejected the taxpayer’s argument that it had incurred a debt because the arrangement was labeled a loan in closing we are reminded of ‘abe lincoln’s riddle how many legs does a dog have if you call a tail a leg ’ 281_f3d_1108 10th cir ‘the answer is four because calling a tail a leg does not make it one ’ id 523_f3d_461 4th cir verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports ties not bona_fide loans united_states v cathcart aftr 2d ustc par big_number n d cal in an action to enjoin defendants from continuing to promote derivium’s 90-percent-stock-loan program judge hamilton of the u s district_court for the northern district of california granted the government’s motion for partial summary judg- ment holding that the 90-percent-stock-loan-program trans- actions offered by derivium were sales of securities not bona_fide loans subsequently the district_court for the northern district of california permanently enjoined charles cathcart from directly or indirectly by use of any means or instrumentalities organizing promoting marketing selling or implementing the loan program that is the subject of the complaint herein organizing promoting marketing selling or implementing any pro- gram plan or arrangement similar to the loan program that purports to enable customers to receive valuable consideration in exchange for stocks and other_securities that are transferred or pledged by those cus- tomers without the need to pay tax on any gains because the transaction is characterized as a loan rather than a sale united_states v cathcart no 07-cv-04762-pjh n d cal date we note that mr cathcart stipulated to the entry of this permanent injunction with respect to derivium a magistrate judge for the dis- trict court for the northern district of california rec- ommended that injunctive relief against derivium is ‘nec- essary or appropriate for the enforcement of the internal revenue laws ’ united_states v cathcart aftr 2d pincite2 n d cal district_court judge hamilton adopted the magistrate judge’s recommenda- tions finding that the report was well reasoned and thorough in every respect united_states v cathcart aftr 2d n d cal the report and recommendation of the magistrate judge which was adopted by the district_court judge stated sec_7408 authorizes a court to enjoin persons who have engaged in any conduct subject_to penalty under sec_6700 if the court finds that injunctive relief is appropriate to prevent the recurrence of such conduct to establish a violation of sec_6700 warranting an injunction under sec_7408 the government must prove that defendant organized or sold or participated in the organization or sale of an entity plan or arrangement made or caused to be made false or fraudulent statements concerning the tax benefits to be derived from the entity plan or arrangement knew or had verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner reason to know that the statements were false or fraudulent the false or fraudulent state- ments pertained to a material matter and an injunction is necessary to prevent recurrence of this conduct 202_f3d_1093 9th cir citing sec_6700 sec_7408 under sec_6700 any ‘plan or arrangement’ having some connec- tion to taxes can serve as a ‘tax shelter’ and will be an ‘abusive’ tax_shelter if the defendant makes the requisite false or fraudulent statements concerning the tax benefits of participation 228_f3d_804 7th cir congress designed sec_6700 as a ‘penalty provision specifically directed toward promoters of abusive tax_shelters and other abusive tax_avoidance schemes ’ 769_f2d_511 8th cir em- phasis in original in an order dated date the district_court granted in part and denied in part defendants’ motions for summary_judgment the court found that the undisputed evidence re- vealed that4 as part of the loan transaction in question legal_title of a customer’s securities transfers to derivium usa for example during the purported loan term in question which vests possession of the shares in derivium’s hands for the duration of the purported loan term that the customer must transfer of all shares of securities to derivium usa and that once transferred derivium usa sells those shares on the open market and that once sold derivium usa transfer sec_90 of that sale amount to the customer as the loan amount keeping in derivium usa’s hands that during the term of the loan the master loan agreement provides that derivium usa has the right to receive all benefits that come from disposition of the cus- tomer’s securities and that the customer is not entitled to these benefits that the customer is furthermore prohibited from repaying the loan amount prior to maturity and is not required to pay any interest before the loan maturity_date and that at the end of the purported loan term the customer is not required to repay the amount of the loan but merely allowed to do so as one option at the loan’s maturity_date and can exercise the option to walk away from the loan entirely at the maturity_date without repaying the principle and thus can conceivably walk away from the transaction without paying interest at all on the loan 4the following factual findings are taken directly from judge hamilton’s order dated sep- tember docket no the district_court concluded that analysis of these and other undisputed facts pursuant to ei- ther the benefits burdens approach outlined in 77_tc_1221 tax_court or the approach outlined in 204_f3d_1228 9th cir compelled the conclusion that the transactions in question constituted sales of securities rather than bona_fide loan transactions see eg grodt t c pincite applying multi-factor test to determine point at which the burdens and ben- efits of ownership are transferred for purposes of qualifying a transaction as a sale welch f 3d pincite examining factors necessary to determine whether a transaction constitutes a bona_fide loan the district_court also found that the substance_over_form_doctrine further supported the conclusion that in looking beyond the actual language of the master loan agreement to the totality of the undisputed facts the substance of the transaction between the parties constituted a sale and not a bona_fide loan see eg 115_f3d_722 9th cir it is axiomatic that tax law follows substance and not form reviewing the above evidence and legal authorities cited above the court concludes that the evidence against defendant derivium usa is strong and that the merits of the case support entry of default judgment here the court concludes that an injunction against derivium is nec- essary or appropriate for the enforcement of the internal revenue laws see eg 395_fsupp2d_941 e d cal injunctive relief is appropriate if the defendant is reasonably likely to violate the federal tax laws again united_states v cathcart aftr 2d pincite0 to n d cal verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports securities_lending arrangement on brief petitioners argue that the transaction was a non- taxable securities_lending arrangement analogous to the fol- lowing situation described in revrul_57_451 1957_2_cb_295 the stockholder deposits his stock with his broker in a safekeeping account and at the time of deposit endorses the stock certificates and then authorizes the broker to lend such certificates in the ordinary course of the broker’s business to other customers of the broker the broker has the certificates cancelled and new ones reissued in his own name in revrul_57_451 supra the internal_revenue_service was asked to determine whether the situation described above was a taxable disposition of stock by the stockholder petitioners urge this comparison because the revenue_ruling concludes that there is no taxable disposition of stock unless and until the broker satisfies his obligation to the stock- holder by delivering property that does not meet the require- ments of sec_1036 sec_1036 provides for nonrecogni- tion if common_stock in a corporation is exchanged solely for common_stock in the same corporation id c b pincite by analogy petitioner seems to argue that his ibm stock was not disposed of until when he surrendered his right to reacquire the ibm stock in satisfaction of his debt to derivium the transaction differs significantly from that described in the revenue_ruling derivium was not acting as a broker and the arrangement between petitioner and derivium was not the type of securities_lending arrangement described in the revenue_ruling in the revenue_ruling the stockholder authorized his broker subject at all times to the instructions of the stockholder to lend his stock to others to satisfy obligations in a short_sale transaction the loan in the rev- enue ruling required the borrower on demand to restore the lender to the same economic position that he had occu- pied before entering into the loan revrul_57_451 c b pincite described the transaction as follows in such a case all of the incidents_of_ownership in the stock and not mere legal_title pass to the borrowing customer from the lending broker for such incidents_of_ownership the lending broker has substituted the per- sonal obligation wholly contractual of the borrowing customer to restore verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner him on demand to the economic position in which he would have been as owner of the stock had the loan transaction not been entered into see 269_us_443 the securities_lending arrangement described in provost was also terminable on demand by either the lender or the borrower so that the lender retained all the benefits and assumed all of the burdens incident to ownership of the stock the master agreement did not enable petitioner to retain all of the benefits and burdens of being the owner of the ibm stock neither petitioner nor derivium could terminate the loan on demand petitioner could not repay the loan and demand return of his stock during the 3-year term of the loan as a result petitioner did not retain the benefits_and_burdens_of_ownership he did not retain the benefit of being able to sell his interest in the stock at any time during the 3-year period and therefore could not take advantage of any increases in the stock’s value at any given time during the 3-year period at the same time petitioner bore no risk of loss in the event that the stock’s value decreased in congress codified and clarified the then-existing law represented by revrul_57_451 supra by enacting sec_1058 sec_1058 provides for nonrecognition_of_gain_or_loss when securities are transferred under certain agree- ments as follows in the case of a taxpayer who transfers securities pursuant to an agreement which meets the requirements of subsection b no gain_or_loss shall be recognized on the exchange of such securities by the taxpayer for an obligation under such agreement or on the exchange of rights under such agreement by that taxpayer for securities identical to the securities transferred by that taxpayer in provost v united_states u s pincite the supreme court described the transaction as follows during the continuance of the loan the borrowing broker is bound by the loan contract to give the lender all the benefits and the lender is bound to assume all the burdens incident to owner- ship of the stock which is the subject of the transaction as though the lender had retained the stock the borrower must accordingly credit the lender with the amount of any dividends_paid upon the stock while the loan continues and the lender must assume or pay to the borrower the amount of any assessments upon the stock the original short_sale is thus completed and there remains only the obligation of the bor- rowing broker terminable on demand either by the borrower or the lender to return the stock borrowed on repayment to him of his cash deposit and the obligation of the lender to repay the deposit with interest as agreed verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports sec_1058 requires the securities agreement to meet the following four requirements in order to qualify for non- recognition sec_1058 agreement requirements -in order to meet the requirements of this subsection an agreement shall- provide for the return to the transferor of securities identical to the securities transferred require that payments shall be made to the transferor of amounts equivalent to all interest dividends and other distributions which the owner of the securities is entitled to receive during the period beginning with the transfer of the securities by the transferor and ending with the transfer of identical_securities back to the transferor not reduce the risk of loss or opportunity for gain of the transferor of the securities in the securities transferred and meet such other requirements as the secretary may by regulation prescribe the master agreement does not satisfy the requirements of sec_1058 in order to meet the requirements of sec_1058 the agreement must give the person who transfers stock all of the benefits_and_burdens_of_ownership of the transferred securities and the right to be able to terminate the loan agreement upon demand 132_tc_37 in samueli we focused on the meaning of the requirement in sec_1058 w e read the relevant requirement to measure a taxpayer’s oppor- tunity for gain as of each day during the loan period a taxpayer has such an opportunity for gain as to a security only if the taxpayer is able to effect a sale of the security in the ordinary course of the relevant market eg by calling a broker to place a sale whenever the security is in-the-money a significant impediment to the taxpayer’s ability to effect such a sale is a reduction in a taxpayer’s opportunity for gain id pincite petitioner was bereft of any opportunity for gain during the 3-year period because he could reacquire the ibm stock only at maturity schedule d of the master agreement not only provides that derivium had the right without notice to petitioner to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan but also provides that derivium has the right to receive and retain the benefits from any such transactions and that petitioner is not entitled to these benefits during the verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner term of a loan because petitioner was prohibited from demanding a return of any stock during the 3-year period his opportunity for gain was severely diminished see samueli v commissioner supra pincite accordingly we hold that the transaction is not analogous to the second situation in revrul_57_451 supra and is not an arrangement that meets the requirements of sec_1058 addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax where a failure to timely file a federal tax_return is not due to reasonable_cause or is due to willful neglect pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ulti- mate burden_of_proof 116_tc_438 petitioners filed their federal_income_tax return on date more than months after its due_date therefore respondent has met his burden of production under sec_7491 and in order to avoid the sec_6651 addition_to_tax petitioners have the burden of establishing reasonable_cause and the absence of willful neglect for failure to timely file see natkunanathan v commissioner tcmemo_2010_15 a delay in filing a federal tax_return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs the supreme court has said that willful neglect in this context means a conscious intentional failure or reckless indifference 469_us_241 the only explanation petitioners offered for the delay in filing their federal_income_tax return was that they reported on their federal_income_tax return that they paid dollar_figure in taxes and that without recharacter- izing the loan as a sale they would have been entitled to a refund of dollar_figure petitioners’ explanation establishes neither reasonable_cause nor the absence of willful neglect accordingly we sustain respondent’s determination and hold verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports petitioners liable for the addition_to_tax pursuant to sec_6651 accuracy-related_penalty under sec_6662 sec_6662 and b and provides that a taxpayer is liable for a 20-percent accuracy-related_penalty on any por- tion of an underpayment_of_tax required to be shown on a return attributable to inter alia negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see 132_tc_161 the commis- sioner generally bears the burden of production for any pen- alty but the taxpayer bears the ultimate burden_of_proof sec_7491 higbee v commissioner supra pincite for a substantial_understatement_of_income_tax is defined as the greater of percent of the tax required to be shown on the return dollar_figure sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 taxable_year or the respondent has met his burden of production by estab- lishing that petitioner sold his ibm stock in and failed to report the capital_gain petitioners’ failure to report the gain from the sale of the ibm stock in results in a substantial_understatement_of_income_tax because the result- ant understatement exceeds dollar_figure and is more than per- cent of the correct_tax the penalty under sec_6662 shall not be imposed upon any portion of an underpayment where the taxpayer shows that he acted with reasonable_cause and in good_faith with respect to such portion see sec_6664 higbee v commissioner supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs as previously noted petitioners did not report their annual dividends from their ibm stock which were under their version of credited yearly against their interest due to derivium a payment of the dividends transaction the verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner by ibm under their version of the transaction would have created taxable_income to them further in they did not report the sale of their ibm stock or any gain from that transaction nor did they report any relief of indebtedness income these failures were inconsistent with petitioners’ version of the transaction under some circumstances a taxpayer may avoid liability for the accuracy-related_penalty by showing reasonable reli- ance on a competent professional adviser tigers eye trading l l c v commissioner tcmemo_2009_121 citing united_states v boyle supra pincite and 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 for reliance on professional advice to excuse a taxpayer from the accuracy- related penalty the taxpayer must show that the profes- sional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 freytag v commissioner supra pincite tigers eye trading l l c v commissioner supra the validity of the reliance turns on ‘the quality and objectivity of professional advice which they obtained’ tigers eye trading l l c v commis- sioner supra quoting 785_f2d_715 9th cir to be reasonable professional tax_advice must generally be from a competent and independent adviser unburdened with a conflict of interest and not from promoters of the invest- ment 440_f3d_375 6th cir affg tcmemo_2004_279 courts have rou- tinely held that taxpayers could not reasonably rely on the advice of promoters or other advisers with an inherent con- flict of interest such as one who financially benefits from the transaction tigers eye trading l l c v commissioner supra citing 471_f3d_1021 9th cir a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 439_f3d_1243 10th cir to be reasonable the profes- sional adviser cannot be directly affiliated with the promoter instead he must be more independent affg t c memo verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports 301_f3d_714 6th cir noting that courts have found that a taxpayer is negligent if he puts his faith in a scheme that on its face offers improbably high tax advantages without obtaining an objective independent opinion on its validity affg tcmemo_2000_339 39_f3d_402 2d cir taxpayer could not reasonably rely on professional advice of someone known to be burdened with an inherent conflict of interest-a sales representative of the transaction affg tcmemo_1993_480 990_f2d_893 6th cir reliance on promoters or their agents is unreasonable because such per- sons are not independent of the investment affg donahue v commissioner tcmemo_1991_181 and 982_f2d_163 6th cir finding negligence where taxpayer relied on person with financial interest in the venture affg t c memo a promoter’s self- interest makes such ‘advice’ inherently unreliable id at trial petitioner testified that he relied on the advice of his financial adviser mr falls in deciding to enter into the transaction however petitioners have not made any effort to establish mr falls’ credentials or qualifications as a finan- cial or tax adviser nor have they established what relation- ship mr falls had with derivium if any petitioner also testified that he relied upon his accountant sharon cooper as a tax adviser ms cooper was not called as a witness petitioner testified that ms cooper provided him with the memorandum dated date from robert j nagy to charles d cathcart regarding tax aspects of first security capital’ sec_90 stock loan mr cathcart was also derivium’s president in the memorandum mr nagy opines that first security capital’s 90-percent-stock-loan program was designed to create gen- uine indebtedness for federal tax purposes petitioner testi- fied that he knew nothing about mr nagy other than that he apparently wrote the opinion letter addressed to mr cathcart concerning another 90-percent-stock-loan trans- action in the light of the previously cited cases we find that petitioners have failed to establish reasonable reliance upon see supra pp regarding nagy v united_states aftr 2d ustc par big_number d s c verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner a competent professional adviser accordingly we sustain respondent’s determination to impose an accuracy-related_penalty under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule reviewed by the court colvin cohen wells gale thornton marvel goeke kroupa gustafson and paris jj agree with this majority opinion morrison j did not participate in the consideration of this opinion halpern j concurring in the result only putting aside the addition_to_tax and penalty we must answer two questions first did petitioner dispose_of his ibm common_stock in by transferring it to derivium second if he did did the transaction nevertheless remain open for income_tax purposes until when petitioner decided whether to demand that derivium return stock iden- tical to the transferred stock so as to invoke the nonrecogni- tion rule_of sec_1036 i answer the first question in the affirmative and the second in the negative as does the majority our reasons differ however particularly with respect to the first question shares of stock of the same class are fungible and this has given rise to apparently formalistic rules for determining questions of ownership and by extension disposition of such shares the traditional multifactor economic risk- reward analysis as argued by the parties is appropriate for determining tax_ownership of nonfungible assets such as cattle see 77_tc_1221 for fungible securities however a more focused inquiry-whether legal_title to the assets and sec_1036 provides general_rule -no gain_or_loss shall be recognized if common_stock in a corporation is exchanged solely for common_stock in the same corporation or if preferred_stock in a corporation is exchanged solely for preferred_stock in the same corporation verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports the power to dispose_of them are joined in the supposed owner-has been determinative of ownership for more than years in 209_us_365 a nontax case a stockbroker who held title to the securities in a customer’s margin_account had pledged those securities to secure a loan the broker then filed for bankruptcy the question before the court was whether despite the pledge and the broker’s authority to cover its obligation to its customer with securities other than those actually purchased on the cus- tomer’s behalf the customer was the owner of the securities and so on the broker’s bankruptcy did not become merely a creditor of the bankrupt focusing on the fungibility of the securities in question and the broker’s limited authority to pledge them and not to sell them except in limited cir- cumstances the court concluded that the broker’s status was essentially that of a pledgee and that the customer was and remained the owner of the securities legal_title and the power to dispose were not united in the broker and the broker was not therefore the owner of the securities in 269_us_443 a federal stamp tax case the question was whether the transfers of stock back and forth between a securities lender and a secu- rities borrower both stockbrokers constituted taxable dis- positions of the stock the court assumed that such transfers usually occurred to facilitate short_sales the securities lender provided the stock to the securities borrower who delivered it in fulfillment of the agreement of his customer who was short the stock to sell it the lender had the contractual right on demand with notice to receive equiva- lent stock from the borrower the supreme court sharply distinguished the facts in provost from those in richardson v shaw supra in richardson the broker’s status as pledgee rather than owner rested on the requirement that the broker have on hand for delivery to its customers stock of the kind and amount that the customers owned in a securities loan however the procedure adopted and the obligations incurred in effecting a loan of stock and its delivery upon a short_sale neither contemplate nor admit of the retention by the lender of any of the incidents_of_ownership in the stock loaned upon the physical delivery of the certificates of stock by the lender with the full recognition of the right and authority verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner of the borrower to appropriate them to his short_sale contract and their receipt by the purchaser all the incidents_of_ownership in the stock pass to him provost v united_states supra pincite notwithstanding that the securities lender retained full market risk on the stock lent the loan and return of the stock were considered dispositions shifting ownership of the stock transferred as one scholar wrote of the supreme court’s analysis in provost the analysis could not be clearer a pledgee does not become a tax owner of a pledged stock while a borrower does become a tax owner of a borrowed stock because the pledgee has a limited control_over the pledged securities while the stock borrower’s control is complete this result obtains even though a stock borrower gains no economic exposure to the borrowed stock all of which is retained by a lender in other words control overrides eco- nomic exposure in determining tax_ownership of a borrowed stock raskolnikov contextual analysis of tax_ownership b u l rev emphasis added derivium was in the position of a securities borrower who borrows stock to deliver on a short_sale and petitioner was in the position of the securities lender who lends his stock to make that delivery possible it is enough for me that peti- tioner gave derivium the right and authority to sell the ibm common_stock in question for its own account which derivium in fact did the nonrecourse nature of petitioner’s obligation to repay derivium and almost every other factor considered by the majority to determine who bore the bene- fits and burdens of ownership is beside the point petitioner disposed of the stock in without more that would con- stitute a realization event in that year see sec_1001 peti- tioner correctly makes no claim that sec_1058 saves him from recognition of income see 132_tc_37 sec_1058 requires that the lender be able to demand a prompt return of the lent securi- professor raskolnikov builds his analysis on a seminal discussion of the fundamental dif- ference between tax_ownership of fungible and nonfungible assets by now professor edward kleinbard see kleinbard risky and riskless positions in securities taxes apparently judge holmes and i differ on whether petitioner disposed of his stock on date when morgan keegan credited derivium’s account with the ibm stock petitioner transferred or on the next day date when derivium sold that stock although i have no authority addressing that point i think that consistent with 269_us_443 petitioner disposed of the ibm stock on the prior date ie the date he gave derivium both the right and authority to sell the stock i do not believe that applying a similar rule to transactions intended to be securitizations constitutes a change in the law as judge holmes believes holmes op note in any event sec_1058 establishes a broad safe-harbor to shelter many securitizations verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports ties we need only determine whether the calculation of gain_or_loss must remain open awaiting the determination of whether petitioner closed the transaction in by acquiring ibm common_stock from derivium i think not petitioner relies on revrul_57_451 1957_2_cb_295 which addresses whether a taxpayer holding stock received pursuant to the exercise of a restricted_stock_option makes a disqualifying_disposition of that stock when he lends the stock to a broker in a transaction that would qualify as a dis- position under the analysis of provost v united_states supra the ruling concludes that whether there is a disquali- fying disposition turns on whether at the end of the loan transaction the taxpayer receives from the broker stock that would qualify for nonrecognition_of_gain_or_loss under sec_1036 the pertinent facts of the ruling are distinguishable from the facts of this case because in consideration for his stock the taxpayer in the ruling appears to have received nothing other than the personal obligation wholly contrac- tual of the ‘borrowing’ customer to restore him on demand to the economic position in which he would have been as owner of the stock had the ‘loan’ transaction not been entered into revrul_57_451 c b pincite perhaps the commissioner thought the transaction remained open because of the distinct possibility that apart from the bor- rowing broker’s contractual obligation the taxpayer would receive only stock that would qualify any gain_or_loss for nonrecognition under sec_1036 cf 602_f2d_1341 9th cir nonsimultaneous transfer qualifies as like-kind_exchange e ven if the con- tract right includes the possibility of the taxpayer receiving something other than ownership of like-kind_property the ruling may be of limited significance for another rea- son since it addresses a definition of disposition limited to purposes of determining whether there has been a disposi- tion of stock received pursuant to a restricted_stock_option the rules governing restricted_stock options were found in sec_421 before its amendment by the revenue act of publaw_88_272 78_stat_63 and subsection d thereof defined disposition as a sale exchange gift or transfer of legal_title but not among other things an verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner exchange to which sec_1036 applies the ruling contains insufficient analysis for me to extend it beyond its unique cir- cumstances i agree with respondent that petitioner realized dollar_figure on his disposition of the ibm common_stock in the par- ties stipulated that the adjusted_basis in the stock was dollar_figure respondent determined that petitioner’s realized gain in was dollar_figure because respondent allowed him to deduct from the amount_realized not only his adjusted_basis but also dollar_figure denominated in respondent’s calcula- tion as cost of sale respondent further determined that petitioner must recognize that gain as long-term_capital_gain in i agree that petitioner must recognize his gain in it seems to me however that the cost of sale dollar_figure probably represents not a cost of the sale but the nondeductible value of the option that allowed petitioner if he wished to buy shares of ibm common_stock from derivium in for dollar_figure plus perhaps derivium’s charge for undertaking the transaction wherry j agrees with this concurring opinion holmes j concurring in the result only calloway and derivium agreed to what calloway claims was a nonrecourse loan secured_by his stock in exchange for money calloway transferred control of the stock to derivium derivium sold the stock on the open market the tax rules would seem to be easy to apply sec_1_1001-2 income_tax regs provides that the sale of property that secures a non- recourse_liability discharges the transferor from the liability 461_us_300 and 331_us_1 teach that the amount_realized includes any nonrecourse_liability secured_by the property sold calloway would then have to recognize the difference between the discharged debt ie the amount of the loan proceeds plus one day’s accrued interest minus his basis in the stock that would be enough to solve the only substantive issue in this case the majority admittedly at the commissioner’ sec_4 a similar rule can now be found in sec_424 neither rule mentions transfers of secu- rities for which no gain is recognized pursuant to sec_1058 verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports behest instead goes off on a frolic and detour through an inappropriate multifactor test applies it in dubious ways and ends up reaching an overly broad holding with poten- tially harmful effects on other areas of law i the key mistake the majority makes is analyzing two transactions as one these two transactions were the pur- ported loan as set forth in the master agreement and derivium’s subsequent secret sale of calloway’s stock to an unrelated party it’s the characterization of the first trans- action-the one that calloway actually knew about because he signed the master agreement-that should be our focus the subsequent sale though it must be analyzed for its own tax consequences should not affect our characterization of the purported loan accord people v derivium capital llc no 02as05849 cal super ct date while the immediate liquidation of the security may have many untoward impacts upon the parties to the transaction those potential impacts have no apparent relevance to the bona_fide nature of the primary transaction the majority concludes that the initial transfer of stock between calloway and derivium was a sale without ever finding that calloway knew that derivium would sell the stock collateralizing the loan its holding is that derivium’s right to sell was a sale collapsing derivium’s contractual right to sell into the subsequent sale would be appropriate if calloway was splintering one transaction into two for no other purpose than to avoid taxes-where the transactions were otherwise integrated interdependent and focused toward a particular result pierre v commissioner tcmemo_2010_106 describing the step_transaction_doctrine citing 489_us_726 but here where derivium represented to its clients that it intended to hold the stock and never told them of the quick sale one cannot say that these transactions were integrated or interdependent ii to arrive at its destination the majority uses 77_tc_1221 in verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner grodt mckay we had to distinguish between a sale and a sham involving the purported sale of cattle in this case the parties aren’t arguing about whether there was a sale or a sham but about whether there was a sale or a loan if we are going to compare apples to oranges we could just as easily use the test for distinguishing a loan from compensa- tion in 88_tc_604 n affd without published opinion 855_f2d_855 8th cir or the test for distinguishing a loan from stock_redemption in 281_f3d_1108 10th cir but those tests too contain irrelevant factors and are inexact in capturing the essence of the distinction we need to make in this case grodt mckay is just the wrong test for ana- lyzing this transaction of course if there is no on-point guidance it is helpful to borrow from tests that may be otherwise inapplicable if we stay alert to any differing circumstances in this case i believe there is a more relevant test 204_f3d_1228 9th cir affg tcmemo_1998_121 for example sets out the defining characteristics of a loan listing seven factors that courts have considered none of which would have to be dismissed as inapplicable to this case a good test should also reflect the nature of the property involved to determine the relevant factors the proper weight for each factor and whether any additional factors would be useful see eg 88_tc_702 revrul_2003_7 2003_1_cb_363 the majority starts down the right path by excluding payment of property taxes as a sign of ownership recognizing its inapplicability to stock majority op p but then it stops short not ana- lyzing the significant differences between the fungible and intangible_property at issue in this case and the nonfungible and tangible_property at issue in grodt mckay one judge halpern does recognize this important difference and following some quite persuasive commentators urges us to adopt control as the essential attribute of determining the tax own- ership of securities see halpern op p in almost all tax contexts the concept of control as the touchstone of ownership seems much better than the ever-pliable multifactor tests that dominate the field i also agree with him that it offers a much better path in explaining the caselaw at least before today’s result but it does not adequately distinguish as i explain below between secured interests in stock and outright transfers of ownership maybe it makes sense to obliterate this distinction and treat all secured interests in securities as sales if there’s been an effective change in control_over them but that big a change is one for the legislative branch continued verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports would think from reading the majority’s opinion that this is a new problem but it isn’t see eg 33_bta_790 finding a 100-percent loan on the value of stock even though originally character- ized by the participants as a sale was in fact a loan 30_bta_433 declining to recharac- terize a purported sale of stock as a loan iii the grodt mckay test might be helpful if the majority adapted it to match the actual facts of this case instead of applying it without consideration of how shares of stock differ from livestock and how distinguishing a loan from a sale is different from distinguishing a sale from a sham con- sider title and possession the clumsiness of using grodt mckay is most striking in its focus on title and possession these factors don’t jibe well with the way stock is actually held as far back as in 209_us_365 the supreme court realized that a share- holder could retain ownership without title or possession when a broker purchased and held the shares for the share- holder’s account i n no just sense can the broker be held to be the owner of the shares of stock which he purchases and carries for his customer upon settlement of the account the broker receives the secu- rities in this case the broker assumed to pledge the stocks because by the terms of the contract he obtained the right from the customer to pledge the securities upon general loans and in like manner he secured the privilege of selling when necessary for his protection stock ownership today is even farther removed from tan- gible-property concepts like title and possession owing to the rapid evolution of the indirect holding system the official title holder of most publicly_traded_securities and possessor of most physical stock certificates is cede co - the nominee name used by the depository trust company ‘dtc’ a limited purpose_trust company organized under not us to make in the meantime we should do our best to come up with a way to distinguish secured loans from sales even when modern conditions make the distinction sometimes hard to figure out verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner new york law for the purpose of acting as a depository to hold securities for the benefit of its participants some or so broker-dealers and banks u c c art prefatory note the u c c ’s drafter sec_2 estimate that somewhere between and percent of publicly_traded_securities are held by the brokers and banks that participate in the dtc if someone within this large network of brokers sells stock to a purchaser also within the network the purchase and sale are netted against each other and the underlying stock remains in cede co ’s name see id this means that even when there is an undisputed sale of stock the title holder often does not change the majority concludes that legal_title passed when calloway ibm stock to derivium’s morgan keegan account majority op p but if the ibm shares are titled to cede co -as most publicly traded stock is-then title didn’t actually change transferred the the right of possession similarly makes some sense when talking of cows the owner of a cow is likely to be able to put it in the barn of his choice but possession is unhelpful to determine the owner of shares of stock consider a true loan secured_by stock in most cases creation of a security_interest in stock is no longer delivering a physical certificate or noting the pledge on the books of the issuing_corporation it’s a matter of contracting with a lender who is as a matter of contract allowed to sell repledge relend etc the stock involved under the u c c in fact a lender with a secured the american law institute and the national conference of commissioners on uniform state laws have often had to revisit the problems caused by the rapid changes in the securities industry their most recent revision of article was to eliminate uncertainties by pro- viding a modern legal structure for current securities holding practices u c c art prefatory note and to eliminate the uncertainty and confusion that results from attempting to apply common_law possession concepts to modern securities holding practices id sec cmt it would be wise for courts in other areas of law to acknowledge these parallel efforts to accommodate changes in the real world the dtc is now a subsidiary of the depository trust clearing corporation which sells even more clearinghouse services the scale of the transactions roiling beneath the placid sur- face of stable title and possession is mindboggling-annual volume is measured not in trillions but quadrillions of dollars the depository trust clearing corp about dtcc http www dtcc com about business index php securities_and_exchange_commission testimony re- garding reducing risks and improving oversight in the otc credit derivatives market before the subcommittee on securities insurance and investment of the senate committee on bank- ing housing and urban affairs james a overdahl chief economist date available at http www sec gov news testimony ts070908jao htm consider the following language often found in margin_account agreements where the bor- rower gives the lender the right to pledge repledge hypothecate or re-hypothecate without notice to me all securities and other_property that you hold carry or maintain in or for any of my margin or short accounts without retaining in your possession or under your control continued verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports interest in shares of stock must obtain effective_control over them to maintain priority-that is he must take all steps so that he may sell the securities without further permission of the borrower id sec cmt one accepted way to obtain control is to have the borrower transfer his position to the lender on the books of the securities issuer or broker id sec d when this happens so far as the broker the securities issuer or the rest of the outside world is con- cerned the secured party is the registered owner entitled to all rights of ownership but the debtor remains the owner as between him and the secured party see id sec cmt lending collateralized by securities look very similar to a sale if measured by title and possession see eg id sec cmt this makes example secured obligation to deliver deed perhaps the most striking proof of the inaptness of grodt mckay for this case is its attention to whether the contract creates a present obliga- tion on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments grodt mckay t c pincite the majority construes this to mean an obligation by calloway to transfer control of his stock and of derivium to transfer money majority op p a focus on whether there are current obligations to deliver and pay makes perfect sense in distinguishing between a sale of cattle and a sham_transaction as between those two characterizations if there is a current obligation to exchange money for possession of cattle the transaction is more likely a sale but this factor only shows how little use the grodt mckay test can be in distinguishing a loan from a sale where there is of course an obligation for derivium to transfer money-that’s the whole point of a loan and every pledge loan includes a transfer of possession of a chattel ie collateral that doesn’t make pawnshops the buyers of every bit of their collateral see eg r simpson co v commis- sione44_bta_498 noting that pawnbroker’s business was lending money on personal_property affd for delivery the same amount of similar securities or other_property the value of the securities and other_property that you may pledge repledge hypothecate or re-hypothecate may be greater than the amount i owe you td ameritrade client agreement http www tdameritrade com forms amtd182 pdf see also pershing credit advance margin agreement https www uvest com pdf margin 20account 20agreement pdf zecco trading margin application https www zecco com forms margin-application downloadform aspx verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner f 2d 2d cir and in the case of stock where the concept of possession has become so illusory the usefulness of execution of a deed seems even less helpful than the con- cept of passing title the rest of the factors don’t much help either whether an equity was acquired in the property the majority refers to this as equity inherent in the stock majority op p but it isn’t clear what inherent equity is or how that concept would apply to stock which is not only intangible and fungible but divisible as used in grodt mckay this factor describes not rights but value grodt mckay t c pincite petitioners ostensibly paid dollar_figure per head for cows they knew were worth far less and which we find had a fair_market_value not in excess of dollar_figure per head if anything this suggests that calloway retained an equity in the stock for the short time before derivium sold it after all he got only percent of its fair_market_value and in finding that this factor weighs in favor of a sale the majority states that the effectiveness of the arrangement depended on derivium’s ability to acquire and deliver the required number of shares in but fails to note how this is inconsistent with a loan-the success of every term_loan depends on the ability of the parties to perform at the end of the term it also assumes that from calloway’s perspec- tive derivium wasn’t going to keep the collateral in its account and hedge against fluctuations in its value perhaps the majority intends to suggest that there is a due diligence requirement on the part of the borrower that was not completed here this makes sense-an apparent inability to return collateral repay a loan or fund a loan in the first place would weigh against finding the parties truly intended a loan see eg 165_f2d_686 4th cir affg a memorandum opinion of this court but there is no explanation of this point and no indication whether there was anything at the time that should have warned calloway that derivium would not be able to perform risk of loss and receipt of profits from the operation and sale of the property in today’s world when dealing with intangible fungible securities i agree with judge halpern that the benefits_and_burdens_of_ownership are beside the point in determining who is the owner for tax purposes verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports halpern op p stock owners who want to keep their stock but hedge against risk or sell benefits have long had various methods available to trade away the benefits_and_burdens_of_ownership without affecting tax_ownership see kleinbard risky and riskless positions in securities taxes the economic risk reward analysis applicable in determining tax_ownership under a sale-leaseback of a building or other tangible_property is difficult to apply sen- sibly in the context of publicly_traded_securities in some cases the traditional determination of who bears market risk is more than simply not dispositive it in fact is nega- tively correlated to the tax conclusion id pincite this is consistent with our correlative holding that an option to pur- chase stock even though entitling the holder to the benefits of appreciation isn’t a present_interest in stock 55_tc_1020 affd 471_f2d_738 3d cir if the majority’s analysis is applied broadly stockowners will be surprised to find out that they unwit- tingly sold their stock by engaging in common hedging trans- actions as a practical matter the majority also seems to overlook that calloway bore the risk of the first percent of loss in that he realized only percent of the stock’s value in it appears to treat the remaining percent as the price of an option used colloquially rather than as a derivative instrument of the sort traded in the options markets the majority also glosses over the fact that calloway theoretically retained most of the stock’s upside via his power to repay the loan for a return of collateral coupled with his right to divi- dend payments iv a the majority’s approach has the potential to wreak some havoc on the unsuspecting for instance the majority seems to say that a nonrecourse loan-that is a loan where the bor- rower has the option to surrender collateral instead of repay-does not include an obligation to repay particularly relevant here the majority notes that for a loan to exist ‘there must have been at the time the funds were trans- ferred an unconditional obligation on the part of the trans- verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner feree to repay the money and an unconditional intention on the part of the transferor to secure repayment ’ majority op p quoting haag t c pincite the majority con- tinues often it comes down to a question of substance over form requiring courts to ‘look beyond the parties’ terminology to the substance and economic realities ’ majority op p from there the majority concludes that the transaction lacked the characteristics of a true loan because p etitioner would have no personal liability to pay principal or interest to derivium and it would have made no sense to do so unless the value of the stock had substantially appreciated majority op p that’s way too broad a statement of the law if taken seri- ously before this case nonrecourse loans have satisfied the obligation-to-repay test if at the beginning of the loan it would make economic sense for the borrower to pay it off tufts u s pincite in other words if the loan is overcollateralized at its inception courts find an obligation to repay and a reasonable prospect of repayment see 748_f2d_908 4th cir affg 80_tc_588 events that occur after that time are immaterial to this initial characterization see 917_f2d_1314 2d cir revg tcmemo_1989_178 on the facts of this case calloway-whose loan was overcollateralized by percent- had a bona_fide obligation to repay nonrecourse_financing is a perfectly normal part of the business world see robinson nonrecourse indebtedness va tax rev the legitimacy of financing with nonrecourse indebtedness is widely recognized some states have nonrecourse_financing for residential mortgages eg cal civ proc code sec 580b west supp and of course the entire pawnshop industry is built on it see national pawnbrokers association pawnbroking industry overview available at http www nationalpawnbrokers org files industry 20overview pdf a general statement about the unconditional obliga- tion to pay as a key characteristic of debt shouldn’t be read verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports to say that such secured but nonrecourse_financing isn’t a species of loan b a second way in which the majority’s holding is too broad is that it implies that giving a secured lender the right to sell underlying stock without notice to the borrower turns a loan into a sale but this is common in margin accounts as the sec warns some investors have been shocked to find out that the brokerage firm has the right to sell their securities that were bought on margin-without any notification securities_and_exchange_commission margin borrowing money to pay for stocks http www sec gov investor pubs margin htm see also supra note and the majority’s holding is also inconsistent with the current form of most stock ownership in the case of stock that is held through an intermediary such as cede co the u c c refers to the stock owner as the entitlement holder and refers to the interest in the stock as the security entitlement u c c sec a as discussed above if a stock owner-or entitlement holder --wishes to borrow against his security entitlement the secured lender must take con- trol to maintain priority over other creditors borrowers can give a lender control by transferring their position to the lender on the books of the securities intermediary id sec d or by arranging for the securities intermediary to act on instructions directly from the lender id sec d in essence a lender has control when he takes whatever steps are necessary given the manner in which the securities are held to place itself in a position where it a common instance of this is borrowing against the value of life-insurance policies the tax treatment of this phenomenon is easy to understand and one hopes even after today settled as a matter of law atwood v commissioner tcmemo_1999_61 is a good example in and the atwoods purchased single-premium life_insurance policies after experiencing some financial difficulty they decided to borrow against their policies with loans from the insurance_company they received cash immediately and tax free they had the option to repay the loan plus interest walk away by surrendering their life_insurance policies or by paying the pre- miums keep the loan outstanding until the policy paid out at their death the atwoods didn’t pay premiums or loan payments so the insurer allowed the loan to re- main outstanding until when its balance reached the policy’s cash_surrender_value at that time the insurance_company cashed in the atwoods’ policy but instead of sending a check to them it paid itself back first because this payment otherwise would have been a cash dis- tribution to them the atwoods were charged with income when the loan was repaid with their policy proceeds the lack of an enforceable obligation to repay-beyond surrendering pledged col- lateral-didn’t turn the initial transaction into a sale instead of a loan verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner can have the securities sold without further action by the owner id sec cmt therefore a secured lender customarily has a contractual right to sell without notice or demand subject_to its exercise in good_faith see eg 143_f3d_807 3d cir then-circuit judge alito the majority’s holding-what i fear it could be boiled down to-is that this transaction was a sale because the advance of money was nonrecourse and derivium had the authority to sell after taking possession of the stock given modern conditions in which a lender’s authority to sell stock is rou- tine and even necessary the real effect of the holding would be to treat all nonrecourse lending against stock collateral as sales the majority does not appear to realize how startling that would be v the grodt mckay test like other transaction tests also notes that the intention of the parties governs the true nature of a transaction grodt mckay t c pincite see also welch f 2d pincite united natl b t a pincite fisher b t a pincite intent is seen by courts as evi- denced by the written agreements read in light of the attending facts and circumstances grodt mckay t c pincite citation omitted if the test is stated that generally no one can disagree but in addition to the problems caused by this test in this case the majority does not analyze the effect of deception we are confronted here with one party who was not being honest with the other about its intentions the commissioner admits generally that derivium told its customers that it intended to hold the stock and hedge even under the majority’s analysis giving another party the right to sell is not always a taxable disposition if the parties’ agreement follows the guidelines in sec_1058 then the code says no gain_or_loss need be recognized by the stock owner at the time of the initial trans- fer sec_1058 this section generally is applied to allow margin brokers to engage in short_sales without tax consequences to the stock owners sec_1058 would mitigate the effect of the majority’s holding if the right to sell was com- monly limited to short_sales or other transactions that fit into the confines of sec_1058 but as discussed above stock owners also customarily give a secured lender the right to sell for the lender’s own protection-eg to cover margin calls or repay a loan in default if a se- cured lender sells the underlying stock for one of these reasons then any obligation to return identical_securities is typically replaced with an obligation to apply the proceeds of the sale to the outstanding debt see eg u c c sec c this rips the transaction from the protection of sec_1058 see sec_1058 and renders the initial transfer taxable under the majority’s analysis verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports against the upside risk via a proprietary trading strategy reqs for admis despite the importance of intent in these tests the majority doesn’t address what effect decep- tion has on the characterization of the transaction deception should have been considered at a minimum under the grodt mckay factor regarding the parties’ treat- ment of the transaction but the majority merely notes that the parties’ treatment was inconsistent with a loan because calloway admitted that he knew he had authorized derivium to sell his stock this knowledge however is not inconsistent with a nonrecourse loan secured_by fungible collateral-such a provision is standard in brokerage and custodian account agreements where stock secures a loan see supra note the majority fails to mention that calloway testified that he did not know derivium had sold the stock and that derivium sent out quarterly lies that it still held the collateral and credited the amount of dividends_paid to reduce calloway’s interest obligation that too however was part of the con- duct of the parties the majority similarly notes that calloway was never required to repay any principal or interest but this also is consistent with the loan terms-a nonrecourse loan with a balloon payment at the end we have recognized parties’ rights to structure loans as they see fit even allowing for zero interest welch f 3d pincite quoting 305_f2d_610 9th cir revg 33_tc_572 and 33_tc_720 see also robinson supra pincite nonrecourse loans created by contract can take whatever form meets the needs of the parties and we note that even if the taxpayer does not pay interest during the loan term upon satisfaction of the debt the full amount of the non- recourse_debt extinguished becomes part of the gain under tufts u s pincite crane u s pincite and sec_1_1001-2 income_tax regs accord 86_tc_655 affd 856_f2d_1169 8th cir therefore the taxpayer pays taxes on discharged interest so it remains of economic importance finally the majority notes that the parties did not treat this as a loan because the exact loan amount was not fixed until after derivium determined the proceeds it would receive from selling the stock this factor should not impute verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner knowledge to calloway that derivium was selling the stock however because it was consistent with the terms of the agreement schedule a-1 property description and loan terms stated that the total loan amount would be of the market_value on closing and closing was to take place upon receipt of securities and establishment of derivium’s hedging_transactions this is no different from a home equity line of credit whose precise limit depends on an appraisal and subsequent loan-to-value calculation vi a even if we didn’t want to accept calloway’s deal as a loan on its face we should at least use a more sensible multifactor test here taking the factors from welch and the old bta cases would yield a different result existence of promissory note while there is no promis- sory note the master agreement to provide financing and custodial services bears the markings of a loan agreement the recitals in the contract use loan language specifying this agreement is made to provide or arrange financing s and to provide custodial services to peti- tioner with respect to certain properties and assets to be pledged as security the services promised in sec_1 include p roviding or arranging financing by way of one or more loans and h olding cash securities or other liquid_assets as collateral actions indicating initial treat- ment as a loan section binds the parties and their assigns schedule a-1 lists the interest rate maturity_date and other terms of the loan this document therefore acts at least for- mally as a debt_instrument observing formalities of loan the parties’ continuing course of dealing also supports a finding that they intended to create a loan because they followed through with the loan formalities derivium sent calloway quarterly account state- ments showing the amount of interest accrued the loan bal- ance the maturity_date and the projected balance at matu- 204_f3d_1228 9th cir existence of debt_instrument affg tcmemo_1998_121 30_bta_433 contents of debt_instrument see 33_bta_790 verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports rity those statements show that derivium actually did add interest to the loan balance the quarterly statements and the end-of-quarter loan balance reflect interest accruing at the agreed rate derivium even sent calloway a notice that the loan term was ending and inquired as to what calloway intended to do calloway responded that he intended to sur- render his collateral issue discounts instead of charging interest payments or loan repayment it’s certainly true that derivium’s loans were structured to provide for a bal- loon payment but we have seen loans without interim interest payments before at one time lenders tried to get away from paying income_tax on interest_income by giving original interest lenders would extend a supposedly interest-free dollar_figure loan for example but then require the borrower to repay dollar_figure at the end of the term see travelers ins co v united_states cl_ct congress caught on and enacted sec_1281 which imputes interest_income to holders of original-issue-discount securities demonstrating that interest can accrue without actual payment during the loan term and without turning the loan into a sale see also 381_us_54 a loan isn’t even required to bear any interest at all if the parties agree welch f 3d pincite citations omitted the commissioner may have a stronger point if the terms of the purported loan called for interest payments and calloway didn’t pay but nonpayment of interest according to the terms of the agreement is unpersuasive duty to repay and reasonable prospect of repayment the commissioner says derivium’s transactions weren’t loans because the customers had the right to walk away but calloway didn’t have the right to walk away scot free--he had to surrender his collateral as discussed above the duty to repay and reasonable prospect of repayment are analyzed differently for a nonrecourse loan see supra pt iv a non- recourse loans have satisfied these tests if at the beginning of the loan it makes economic sense for the borrower to repay tufts u s pincite welch f 3d pincite id united natl b t a pincite verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner sufficient funds to make loan our cases also tell us that if a lender doesn’t have sufficient funds to make the loan at hand then the transaction is more like a sale welch f 3d pincite see also gouldman f 2d pincite but after its scam got going derivium had sufficient funds on hand until the whole thing collapsed the record is clear that derivium sent calloway funds before it received the proceeds from the ibm stock so the loan could not have been funded by the sale see majority op p on date derivium sent to petitioner a letter informing him that the proceeds of the loan were sent to him on that same date a dollar_figure wire transfer was received and credited to petitioner’s account majority op p on date the net_proceeds from the sale of the ibm stock settled into derivium’s morgan keegan account ratio of price paid to property value without other evi- dence if a lender lends full price for the purported collateral it looks like a sale united natl corp b t a pincite but at what discount should the court infer that the parties intended a loan in fisher the board_of_tax_appeals noted that a purchase for substantially less than fair_market_value may allow the court to rescind a sale from an oppressive lender but a small discount coupled with the right to repurchase does not signify that a loan was intended b t a pincite the discount in that case was not enough to recharacterize the purported sale as a loan this is admit- tedly a closer question but when one of derivium’s cus- tomers didn’t receive full price for his shares and doesn’t ask us to change the formal characterization of the transaction i think this factor is consistent with intent to take out a loan or at least insufficient to recharacterize the loan as a sale derivium’s intent and conduct we should be mindful that the various tests in the caselaw require us to consider the conduct of both parties but intent is not exactly the right word for what we think we should be looking for when one of the parties to a deal is trying to deceive another derivium’s promises of a secret hedging strategy and its con- welch f 3d pincite united natl b t a pincite fisher b t a pincite welch f 2d pincite united natl b t a pincite fisher b t a pincite see also 77_tc_1221 verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports tinual flow of false statements to its customers suggest to any reasonable observer in hindsight that its intent was not to make either a loan or a sale but a quick theft of per- cent of the stock’s value but derivium’s actions in other litigation show a desire to at least publicly represent their transactions as loans e g derivium capital llc v united_states trustee aftr 2d s d n y stating that california court granted summary_judgment motion declaring transactions were loans and that derivium intended to file bankruptcy motion to get determination that transactions were loans not sales b there’s no doubt that the facts of this case are ugly calloway relied on a promoter in entering the transaction testified the transaction was tax motivated and didn’t report consistently with his own characterization of the transaction by failing to recognize dividends_paid on the collateral as income during the loan term and the disposition of the stock as a sale for the amount of the accrued debt at the close of the loan these facts while supporting the result in this case may differ significantly from cases where derivium’s customers were dupes rather than at least to some degree in on the con never mind says the majority in both classes of case the initial transfer of stock from a customer’s account to derivium’s is a sale for tax purposes but to return to where i began this case and all the derivium cases should be easy if there was a bona_fide non- recourse loan followed by the sale of collateral the tax rules are clear according to sec_1_1001-2 income_tax regs the sale of property that secures a nonrecourse_liability discharges the transferor from the liability and when a nonrecourse_liability is discharged by sale of collat- eral the borrower must recognize income at that point-the amount_realized is the amount of nonrecourse_liability dis- charged as a result of the sale tufts u s pincite these worries are somewhat alleviated by the majority’s appropriately narrow application of the penalties in finding for the commissioner on that issue the majority relies exclusively on calloway’s personal treatment of the transaction-including his failure to report consistently with a loan his reliance on a promoter and his failure to prove reasonable reliance on other professionals the timing of the recognition event would be the same if the loan were a recourse loan but there are some differences in tax treatment when a recourse loan is satisfied by the sale verdate 0ct date jkt po frm fmt sfmt v files calloway sheila calloway v commissioner crane u s pincite fisher v commissioner tcmemo_1986_141 treating stamp collection as sold by tax- payer in year pawnbroker sold it as opposed to year taxpayer received money from pawnbroker the first transaction then would not be a recognition event for calloway but derivium’s sale-even its secret sale-would in this case because the two events were nearly simultaneous the tax consequences to calloway would be remarkably similar to those flowing from the result reached by the majority there are finally some potentially odd consequences of this opinion consider first an easy variation-a simple collateralized loan subject_to the same standard contract lan- guage as in derivium’s forms the stock stays in the lender’s electronic equivalent of a desk drawer the borrower repays the loan and regains control of the stock does this become a sale on the initial transfer and a repurchase when the loan is repaid or consider the example of subordination loans-stocks transferred by an owner to a broker or dealer the transferor keeps his voting rights and dividends but gives the trans- feree the right to sell the transferred stock and retain the proceeds this sort of deal is beneficial to the transferor because he gets a stream of payments equal to a percentage of the value of the securities he’s transferred and it’s bene- ficial to the broker or dealer because such securities count toward his minimum net-capital requirements courts have always called these loans rather than sales despite the right of the transferee to sell see eg cruttenden v commis- of collateral for less than the debt amount in that case the stock owner would recognize gain_or_loss of the sale price less his basis plus cancellation-of-debt income in the amount of the debt forgiven less the sale price see gehl v commissioner 102_tc_784 affd with- out published opinion 50_f3d_12 8th cir sec_1_1001-2 income_tax regs revrul_90_16 1990_1_cb_12 the cancellation-of-debt income would potentially be subject_to an insol- vency exclusion see sec_108 the u c c also seems to agree with this outcome as noted above while a secured party holds securities as between the two the debtor is considered the owner of the securities u c c sec cmt example but if the secured party sells the underlying securities by virtue of the debtor’s consent or applicable legal rules then the debtor normally would retain no in- terest in the securit ies following the purchase by a third party from the secured party id sec cmt because of a small amount of accrued interest from the time the loan was made until the stock was sold calloway would actually have a slightly higher deficiency if we found his trans- action to be a bona_fide loan the commissioner hasn’t made any claim for this little bit of extra deficiency so he wouldn’t get it see baker v commissioner tcmemo_2008_247 citing 81_tc_260 affd 738_f2d_67 2d cir and 69_tc_473 verdate 0ct date jkt po frm fmt sfmt v files calloway sheila united_states tax_court reports sioner 644_f2d_1368 9th cir affg 70_tc_191 605_f2d_657 2d cir affg 70_tc_674 or perhaps especially consider the increasingly complex financial instruments like repos and customized derivatives all of these alter the benefits_and_burdens_of_ownership but some that take on the form of sales are treated as loans kleinbard supra pincite ndollar_figure for tax purposes repos traditionally have been treated as secured loans of money citing revrul_79_108 1979_1_cb_75 revrul_77_59 1977_1_cb_196 and revrul_74_27 c b see also 513_us_123 finding repos are loans for purposes of u s c sec_3124 must all now be subject_to the uncertainty of the grodt mckay test i respectfully concur in the result in this case and even the imposition of penalties because calloway did not respect his own characterization of the transaction as a loan but unless future courts treat our analysis today as a limited-time ticket good only on derivium cases we may be creating more prob- lems than we’re solving f verdate 0ct date jkt po frm fmt sfmt v files calloway sheila
